NO. 07-12-0531-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL C

                               FEBRUARY 1, 2013
                        ______________________________


                         DOUGLAS CONRAD, APPELLANT

                                         V.

  TEXAS BAC HOME LOAN SERVICING, L.P. FKA COUNTRYWIDE HOME LOAN
  SERVICING, L.P.; THE BANK OF NEW YORK MELLON TRUST COMPANY N.A.;
   MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, RECONTRUST, N.A.,
                               APPELLEES


                      _________________________________

            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY;

             NO. D-1-GN-11-001280; HONORABLE TIM SULAK, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Appellant, Douglas Conrad, proceeding pro se and in forma pauperis, appeals

the trial court’s Order Granting Defendants’ Second Motion for Summary Judgment,

dated May 23, 2012, as well as the trial court’s Order Setting Supersedeas Bond dated

August 28, 2012. The clerk’s record has been filed and Appellant’s brief was due on

December 19, 2012. By letter dated January 2, 2013, this Court notified Appellant of
the defect and extended the deadline in which to file the brief to January 14, 2013,

noting that failure to comply would subject this appeal to dismissal pursuant to

applicable rules of appellate procedure without further notice. See TEX. R. APP. P.

38.8(a) and 42.3(b) and (c).       Appellant did not respond and the brief remains

outstanding.


       Consequently, we dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring action within a specified time.



                                                 Patrick A. Pirtle
                                                     Justice




                                             2